EXECUTION COPY
 
SECURITIES PURCHASE AGREEMENT

 
Dated as of June 1, 2011
 
among
 
COLOMBIA CLEAN POWER & FUELS, INC.
 
and
 
THE PURCHASERS LISTED ON EXHIBITS A-1 and A-2


 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of June 1, 2011
by and among Colombia Clean Power & Fuels, Inc., a Nevada corporation (the
“Company”), and each of the Purchasers of shares of Series A Convertible
Preferred Stock of the Company whose names are set forth on Exhibit A-1 or
Exhibit A-2 hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).
 
The parties hereto agree as follows:
 
ARTICLE I
 
Purchase and Sale of Preferred Stock
 
Section 1.1        Purchase and Sale of Units.  Upon the following terms and
conditions, the Company shall issue and sell to the Purchasers listed on Exhibit
A-1 hereto and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
each of the Purchasers listed on Exhibit A-1 hereto agrees, severally and not
jointly, to purchase from the Company, at a purchase price of $100,000 per unit
(the “Purchase Price”), the number of units (each unit to consist of (x) 10,000
shares of the Company’s Series A Convertible Preferred Stock, par value $0.001
per share (the “Preferred Shares”), and (y) a warrant in substantially the form
attached hereto as Exhibit C to purchase 3,500 shares of the Company’s common
stock, par value $0.001 per share (the Common Stock”), as further described in
Section 1.3 below) set forth opposite such Purchaser’s name on Exhibit A-1
hereto.  The designation, rights, preferences and other terms and provisions of
the Series A Convertible Preferred Stock are set forth in the Certificate of
Designation of the Relative Rights and Preferences of the Series A Convertible
Preferred Stock attached hereto as Exhibit B (the “Certificate of
Designation”).  The Company and the Purchasers listed on Exhibit A-1 are
executing and delivering this Agreement in accordance with and in reliance upon
the exemption from securities registration afforded by Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”) or Section 4(2) of the Securities Act.
 
Section 1.2        Conversion of Existing Notes.  Upon the following terms and
conditions, the Company shall issue to the Purchasers listed on Schedule A-2
hereto (each, a “Noteholder”), and, in consideration of and in express reliance
upon the representations, warranties, covenants, terms and conditions of this
Agreement, each Noteholder agrees, severally and not jointly, that the principal
of the 10% Secured Convertible Notes due June 30, 2012 (the “Notes”) of the
Company held by such Noteholder will be automatically converted solely into, the
number of Preferred Shares set forth opposite such Noteholder’s name on Exhibit
A-2 hereto.  Effective upon the Closing, each Noteholder hereby agrees that it
irrevocably waives and relinquishes all rights to the principal of such
Noteholder’s Notes and all other rights under such Notes which, effective at the
Closing, shall represent solely the right to receive (i) the Preferred Shares on
the basis provided for herein, and (ii) all accrued and unpaid interest due
under such Notes, which interest shall be paid by the Company pursuant to the
terms of the Notes.  The Company and the Noteholders are executing this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 3(9) of the Securities Act.
 
 
- 1 -

--------------------------------------------------------------------------------

 

Section 1.3       Warrants.  Each of the Purchasers that acquires Preferred
Shares pursuant to the terms of Section 1.2 hereof shall be issued common stock
purchase warrants, in substantially the form attached hereto as Exhibit C
(together with the warrants included in the Units issued pursuant to Section
1.1, the “Warrants”), to purchase the number of shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), equal to seven percent
(7%) of the number of Conversion Shares (as defined below) underlying the
Preferred Shares purchased or acquired by each Purchaser, as set forth opposite
such Purchaser’s name on Exhibit A-2 hereto.  The Warrants shall expire on the
fifth (5th) anniversary of the Closing Date.  The Warrants shall have an
exercise price per share equal to the Warrant Price (as defined in the
Warrants).
 
Section 1.4        Conversion Shares.  The Company has authorized and has
reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, a number of shares of Common
Stock equal to the number of shares of Common Stock as shall from time to time
be sufficient to effect the conversion of all of the Preferred Shares issued
pursuant to this Agreement and issuable upon the exercise of the Warrants issued
pursuant to this Agreement.  Any shares of Common Stock issuable upon conversion
of the Preferred Shares are herein referred to as the “Conversion Shares”. The
Preferred Shares and the Conversion Shares are sometimes collectively referred
to as the “Shares”.
 
Section 1.5        Closing.  The Company agrees to issue and sell to the
Purchasers listed on Schedule A-1 hereto a minimum of 200 Units and a maximum of
300 Units at one or more closings (each, a “Closing”).  The initial Closing of
the purchase and sale of the Units to be acquired by the Purchasers listed on
Exhibit A-1 from the Company under this Agreement and for the issuance of the
Preferred Shares to the Purchasers listed on Exhibit A-2 upon conversion of the
principal of their Notes shall take place at the offices of Kramer Levin
Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036 at
10:00 a.m., New York time, on such date as the Purchasers and the Company may
agree upon; provided, that all of the conditions set forth in Article IV hereof
and applicable to the Closing shall have been fulfilled or waived in accordance
herewith.  The date of each Closing is referred to herein as a “Closing
Date”.  Subject to the terms and conditions of this Agreement, at each Closing
the Company shall deliver or cause to be delivered to each Purchaser that is
purchasing or acquiring securities from the Company at such Closing (x) a
certificate for the number of Preferred Shares set forth opposite the name of
such Purchaser on Exhibit A-1 or Exhibit A-2 hereto, (y) Warrants to purchase
such number of shares of Common Stock as is set forth opposite the name of such
Purchaser on Exhibit A-1 or Exhibit A-2 attached hereto and (z) any other
documents required to be delivered pursuant to Article IV hereof.  At each
Closing, each Purchaser listed on Exhibit A-1 hereto that is purchasing Units at
such Closing shall deliver its Purchase Price by wire transfer to the escrow
account pursuant to the Escrow Deposit Agreement (as hereafter defined) and each
Purchaser listed on Exhibit A-2 that is converting Notes at such Closing shall
deliver its Notes to the Company.
 
 
- 2 -

--------------------------------------------------------------------------------

 

ARTICLE II
 
Representations and Warranties
 
Section 2.1       Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Purchasers, as of the date hereof and the
Closing Date (except as set forth on the Schedule of Exceptions attached hereto
with each numbered Schedule corresponding to the section number herein), as
follows:
 
(a)           Organization, Good Standing and Power.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted.  The Company does not have any subsidiaries except as set forth
in Schedule 2.1(g) hereto.  Each subsidiary of the Company is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized (to the extent such concept or any similar
concept exists in non-U.S. jurisdictions) and has the requisite corporate or
other applicable organizational power to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted.  The
Company and each such subsidiary is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, operations, properties, prospects, or financial
condition of the Company and its subsidiaries and/or any condition, circumstance
or situation that would prohibit or otherwise materially interfere with the
ability of the Company to perform any of its obligations under this Agreement or
any of the other Transaction Documents.
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform this Agreement, the
Registration Rights Agreement in the form attached hereto as Exhibit D (the
“Registration Rights Agreement”), the Escrow Deposit Agreement by and among the
Company, the Purchasers listed on Schedule A-1 and the escrow agent named
therein, dated as of the date hereof, substantially in the form of Exhibit E
attached hereto (the “Escrow Deposit Agreement”), the Irrevocable Transfer Agent
Instructions (as defined in Section 3.11), the Certificate of Designation, and
the Warrants (collectively, as amended from time to time, the “Transaction
Documents”), and to issue and sell the Shares and the Warrants in accordance
with the terms hereof.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required.  This Agreement has been duly executed and delivered by the
Company.  The other Transaction Documents will have been duly executed and
delivered by the Company at the Closing.  Each of the Transaction Documents
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 
- 3 -

--------------------------------------------------------------------------------

 
 
(c)           Capitalization.


(i)        The authorized capital stock of the Company, the number of shares of
such capital stock issued and outstanding, and the number of shares of capital
stock reserved for issuance upon the exercise or conversion of all outstanding
warrants, stock options, and other securities issued by the Company, as of the
date hereof, are set forth on Schedule 2.1(c) hereto.  All of the outstanding
shares of the Common Stock and any other outstanding security of the Company
have been duly and validly authorized and validly issued, fully paid and
nonassessable and were issued in accordance with the registration or
qualification provisions of the Securities Act, or pursuant to valid exemptions
therefrom.


(ii)       Except as set forth in this Agreement and as set forth on Schedule
2.1(c) hereto, no shares of Common Stock or any other security of the Company
are entitled to preemptive rights, registration rights, rights of first refusal
or similar rights and there are no outstanding options, warrants, scrip, rights
to subscribe to, call or commitments of any character whatsoever granted by the
Company or existing pursuant to agreements to which the Company is a party and
relating to, or securities or rights convertible into, any shares of capital
stock of the Company.  Furthermore, except as set forth in this Agreement and as
set forth on Schedule 2.1(c) hereto, there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the
Company.  Except for customary transfer restrictions contained in agreements
entered into by the Company in order to sell restricted securities or as
provided on Schedule 2.1(c) hereto, the Company is not a party to or bound by
any agreement or understanding granting registration or anti-dilution rights to
any person with respect to any of its equity or debt securities.


(iii)      Except as set forth on Schedule 2.1(c), the Company is not a party
to, and it has no knowledge of, any agreement or understanding restricting the
voting or transfer of any shares of the capital stock of the Company.  Except as
disclosed on Schedule 2.1(c) or 2.1(k), (w) there are no outstanding debt
securities, or other form of Indebtedness (as defined in Section 2.1(k)) of the
Company or any of its subsidiaries, (x) there are no outstanding securities of
the Company or any of its subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings, agreements
or arrangements by which the Company or any of its subsidiaries is or may become
bound to redeem a security of the Company or any of its subsidiaries, (y) the
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements, or any similar plan or agreement, and (z) as of the date of this
Agreement, except as disclosed on Schedule 2.1(c), to the Company’s and each of
its subsidiaries’ knowledge, no Person (as defined below) or group of related
Persons beneficially owns or has the right to acquire by agreement with or by
obligation binding upon the Company, beneficial ownership of in excess of 5% of
the Common Stock.  For purposes of this Agreement, “Person” shall mean an
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.
 
 
- 4 -

--------------------------------------------------------------------------------

 

(iv)     Except as disclosed on Schedule 2.1(c), any Person with any right to
purchase securities of the Company that would be triggered as a result of the
transactions contemplated hereby or by any of the other Transaction Documents
has waived such rights or the time for the exercise of such rights has
passed.  Except as set forth on Schedule 2.1(c), there are no options, warrants
or other outstanding securities of the Company (including, without limitation,
any equity securities issued pursuant to any Company Plan) the vesting of which
will be accelerated by the transactions contemplated hereby or by any of the
other Transaction Documents.  The Company has furnished or made available to the
Purchasers true and correct copies of the Company’s Articles of Incorporation as
in effect on the date hereof (the “Certificate”), and the Company’s Bylaws as in
effect on the date hereof (the “Bylaws”).
 
(d)           Issuance of Shares.  The Preferred Shares and the Warrants to be
issued at the Closing have been duly authorized by all necessary corporate
action and the Preferred Shares, when paid for or issued in accordance with the
terms hereof, shall be validly issued and outstanding, fully paid and
nonassessable and entitled to the rights and preferences set forth in the
Certificate of Designation.  When shares of Common Stock are issued in
accordance with the terms of the Warrants, such shares will be duly authorized
by all necessary corporate action and validly issued and outstanding, fully paid
and nonassessable, and the holders shall be entitled to all rights accorded to a
holder of Common Stock. When the Conversion Shares are issued in accordance with
the terms of the Certificate of Designation, such shares will be duly authorized
by all necessary corporate action and validly issued and outstanding, fully paid
and nonassessable, and the holders shall be entitled to all rights accorded to a
holder of Common Stock.

 
- 5 -

--------------------------------------------------------------------------------

 
 
(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the performance by the Company of its
obligations under the Certificate of Designation and the consummation by the
Company of the transactions contemplated herein and therein do not and will not
(i) violate any provision of the Company’s Certificate or Bylaws, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which it or its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, charge or
encumbrance of any nature on any property of the Company under any agreement or
any commitment to which the Company is a party or by which the Company is bound
or by which any of its respective properties or assets are bound, or (iv) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries are bound
or affected, except, in the case of clauses (ii) and (iii), for such conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse
Effect.  The business of the Company and its subsidiaries is not being conducted
in violation of any laws, ordinances or regulations of any governmental entity,
except for possible violations which singularly or in the aggregate do not and
will not have a Material Adverse Effect.  The Company is not required under
federal, state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents, or issue and sell the Preferred
Shares, the Warrants and the Conversion Shares in accordance with the terms
hereof or thereof (other than any filings that may be required to be made by the
Company with the Commission or state securities administrators subsequent to the
Closing, any registration statement that may be filed pursuant hereto, and the
Certificate of Designation); provided that, for purposes of the representation
made in this sentence, the Company is assuming and relying upon the accuracy of
the relevant representations and agreements of the Purchasers herein.
 
(f)           Commission Documents, Financial Statements.  The Company is
subject to Section 15(d) of the Securities Exchange Act of 1934, as amended the
“Exchange Act”), and except as disclosed on Schedule 2.1(f), the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act (all of the foregoing including filings
incorporated by reference therein being referred to herein as the “Commission
Documents”).  The Company has delivered or made available to each of the
Purchasers true and complete copies of the Commission Documents.  The Company
has not provided to the Purchasers any material non-public information or other
information which, according to applicable law, rule or regulation, was required
to have been disclosed publicly by the Company but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement.  At the times of their respective filings, the Commission Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such
documents.  As of their respective dates, none of the Commission Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, that with regard to (x) Commission Documents filed prior
to May 6, 2010, and (y) third-party data referred to in the Commission Documents
by the Company, the foregoing representation is made to the knowledge of the
Company.  The financial statements of the Company included in the Commission
Documents comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto.  Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company and its subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

 
- 6 -

--------------------------------------------------------------------------------

 
 
(g)           Subsidiaries.  Schedule 2.1(g) hereto sets forth each subsidiary
of the Company, showing the jurisdiction of its incorporation or organization
and showing the percentage of each person’s ownership.  For the purposes of this
Agreement, “subsidiary” shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other subsidiaries.  All of the
outstanding shares of capital stock of each subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  There are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any subsidiary for the purchase
or acquisition of any shares of capital stock of any subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock.  Neither the Company nor any
subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence.  Except as set forth on Schedule 2.1(l), there are no
outstanding charges, pledges or other liens affecting the shares of any
subsidiary. Neither the Company nor any subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any subsidiary.  Except as set forth on Schedule 2.1(g),
neither the Company nor any subsidiary holds any equity interests in or debt
obligations of any other Person.
 
(h)           No Material Adverse Change.  Since December 31, 2010, the Company
has not experienced or suffered any Material Adverse Effect.
 
(i)           No Undisclosed Liabilities.  Neither the Company nor any of its
subsidiaries has incurred any liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) other than those described in the Form 10-K (as defined
in Section 2.1(r)) or the Form 10-Q (as defined in Section 2.1(s)) or incurred
in the ordinary course of the Company’s or its subsidiaries respective
businesses since December 31, 2010 which, individually or in the aggregate, do
not or would not have a Material Adverse Effect on the Company or its
subsidiaries.

 
- 7 -

--------------------------------------------------------------------------------

 
 
(j)           No Undisclosed Events or Circumstances.  No event or circumstance
has occurred or exists with respect to the Company or its subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(k)           Indebtedness.  Schedule 2.1(k) hereto sets forth all outstanding
secured and unsecured Indebtedness of the Company or any subsidiary, or for
which the Company or any subsidiary has commitments.  For the purposes of this
Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money or
amounts owed in excess of $25,000 (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $25,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any subsidiary is in default with respect to any Indebtedness.
 
(l)           Title to Assets.  All material assets of the Company and its
subsidiaries, including all mineral properties and real estate, are described
generally in the Form 10-K or the Form 10-Q.  Each of the Company and the
subsidiaries has good, recorded (if required by applicable law) and marketable
title to all of its real and personal property, free and clear of any mortgages,
pledges, charges, liens, security interests or other encumbrances, except as set
forth on Schedule 2.1(l).   All leases of the Company and each of its
subsidiaries are valid and subsisting and in full force and effect.  All
mineral  concessions owned by the Company or its subsidiaries have been legally
and validly issued and have been validly assigned to the Company or its
subsidiaries, in compliance with all applicable regulations.  All such
assignments are valid, enforceable and defensible against third parties.  None
of the Company’s or its subsidiaries’ assets in Colombia are located in any
areas subject to environmental or zoning restrictions with respect to the
activities carried out or intended to be carried out by the Company or its
subsidiaries.  All such mineral concessions are in good standing and in timely
compliance with all obligations deriving from applicable titles and regulations.
There are no current claims, procedures or investigations by any regulatory
authority which result may adversely affect any of the concessions and there is
no reason or cause for any such claims, procedures or investigations. The
Company or its subsidiaries have complete and undisputed possession and control
over their assets and are for all purposes the operators of all such assets.
 
(m)           Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
(each, an “Action”) pending or, to the knowledge of the Company, threatened
against the Company or any subsidiary which questions the validity of this
Agreement or any of the other Transaction Documents or the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto.  There is no Action pending or, to the knowledge of the
Company, threatened, against or involving the Company, any subsidiary or any of
their respective properties or assets.  To the knowledge of the Company, there
is no Action pending or threatened against any of the Company’s directors,
officers or other in their capacities as such.  There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any subsidiary or, to the
knowledge of the Company, any officers or directors of the Company or any
subsidiary in their capacities as such.
 
 
- 8 -

--------------------------------------------------------------------------------

 

(n)           Compliance with Law.  The business of the Company and the
subsidiaries has been and is presently being conducted in all material respects
in accordance with all applicable federal, state and local governmental laws,
rules, regulations and ordinances.  The Company and each of its subsidiaries
have all franchises, permits, licenses, concessions, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
(o)           Taxes.  Except as disclosed on Schedule 2.1(o), the Company and
each of the subsidiaries has accurately prepared and filed all federal, state,
foreign and other tax returns required by law to be filed by it, has paid or
made provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company and the subsidiaries for all current taxes
and other charges to which the Company or any subsidiary is subject and which
are not currently due and payable.  None of the federal income tax returns of
the Company or any subsidiary have been audited by the Internal Revenue Service
(the “Service”) or any comparable state or foreign authority.  The Company has
no knowledge of any additional assessments, adjustments or contingent tax
liability (whether federal, state, foreign or otherwise) of any nature
whatsoever, whether pending or threatened against the Company or any subsidiary
for any period, nor of any basis for any such assessment, adjustment or
contingency.
 
(p)           Certain Fees.  Except as set forth on Schedule 2.1(p) hereto, no
brokers, finders or financial advisory fees or commissions will be payable by
the Company or any subsidiary or any Purchaser with respect to the transactions
contemplated by this Agreement.
 
(q)           Disclosure.  Neither this Agreement or the Schedules hereto nor
any other documents, certificates or instruments furnished to the Purchasers by
or on behalf of the Company or any subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.
 
(r)           Operation of Business.  The Company and each of the subsidiaries
owns or possesses all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations as set forth in the
Form 10-K for the year ended December 31, 2010, including the accompanying
financial statements (the “Form 10-K”), and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others.
 
 
- 9 -

--------------------------------------------------------------------------------

 

(s)           Environmental Compliance.  Except as set forth on Schedule 2.1(s),
the Company and each of its subsidiaries has obtained all material approvals,
authorizations, certificates, consents, licenses, concessions, orders and
permits or other similar authorizations of all governmental authorities, or from
any other person, that are required under any  Environmental Laws.  The Form
10-K or the Company’s Form 10-Q for the fiscal quarter ended March 31, 2011 (the
“Form 10-Q”) describes all material permits, licenses and other authorizations
issued under any Environmental Laws to the Company or its
subsidiaries.  “Environmental Laws” shall mean all applicable laws relating to
the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  The Company has all necessary governmental approvals
required under all Environmental Laws in connection with its business or in the
business of any of its subsidiaries as now being conducted and, except as set
forth on Schedule 2.1(s), as proposed to be conducted except for those
approvals, if any, for which the failure to possess, individually or in the
aggregate, could not be reasonably expected to have a Material Adverse
Effect.  The Company and each of its subsidiaries are also in compliance in all
material respects with all other limitations, restrictions, conditions,
standards, requirements, schedules and timetables required or imposed under all
Environmental Laws.  Except for such instances as would not individually or in
the aggregate have a Material Adverse Effect, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Company or its subsidiaries that violate or may
violate any Environmental Law after the Closing Date or that may give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
(t)           Books and Records; Internal Accounting Controls.  The books and
records of the Company and its subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any subsidiary.  The Company and each of its subsidiaries maintain a
system of internal accounting controls sufficient, in the judgment of the
Company, to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions is taken with respect to any differences.
 
 
- 10 -

--------------------------------------------------------------------------------

 

(u)           Material Agreements.  Neither the Company nor any subsidiary is a
party to any written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement, a copy of which would be required to be filed
with the Commission as an exhibit to a registration statement on Form S-1
(collectively, “Material Agreements”) if the Company or any subsidiary were
registering securities under the Securities Act, except such Material Agreements
as are filed as an exhibit to one or more of the Commission Documents.  The
Company and each of its subsidiaries has in all material respects performed all
the obligations required to be performed by them to date under the foregoing
agreements, have received no notice of default and are not in default under any
Material Agreement now in effect, the result of which could cause a Material
Adverse Effect.  No written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement of the Company or of any subsidiary limits or
shall limit the payment of dividends on the Preferred Shares, other preferred
stock of the Company, if any, or the Common Stock.
 
(v)           Transactions with Affiliates.  Except as set forth in the Form
10-K or the Form 10-Q or on Schedule 2.1(y), there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company or any subsidiary on
the one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of its subsidiaries, or, to the knowledge of the
Company, any person owning any capital stock of the Company or any subsidiary or
any member of the immediate family of such officer, employee, consultant,
director or stockholder or any corporation or other entity controlled by such
officer, employee, consultant, director or stockholder, or a member of the
immediate family of such officer, employee, consultant, director or stockholder.
 
(w)           Securities Act of 1933.  Based in material part upon the
representations herein of the Purchasers, the Company has complied and will
comply with all applicable federal and state securities laws in connection with
the offer, issuance and sale of the Preferred Shares and the Warrants
hereunder.  Neither the Company nor anyone acting on its behalf, directly or
indirectly, has or will sell, offer to sell or solicit offers to buy any of the
Preferred Shares, the Warrants or similar securities to, or solicit offers with
respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Preferred Shares and
the issuance of the Warrants under the registration provisions of the Securities
Act and applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Shares and the issuance of the Warrants.
 
 
- 11 -

--------------------------------------------------------------------------------

 

(x)           Governmental Approvals.  Except for the filing of any notice prior
or subsequent to the Closing Date that may be required under applicable state
and/or federal securities laws (which, if required, shall be filed on a timely
basis), including the filing of a Form D and a registration statement or
statements pursuant to the Registration Rights Agreement, and the filing of the
Certificate of Designation with the Secretary of State for the State of Nevada,
no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Preferred Shares
and the Warrants, or for the performance by the Company of its obligations under
the Transaction Documents.
 
(y)           Employees.  Neither the Company nor any subsidiary has any
collective bargaining arrangements or agreements covering any of its
employees.  Except as set forth on Schedule 2.1(y), neither the Company nor any
subsidiary has any employment contract, agreement regarding proprietary
information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such subsidiary.  Except as set forth on
Schedule 2.1(y) hereto, no officer, consultant or key employee of the Company or
any Subsidiary whose termination, either individually or in the aggregate, would
be reasonably likely to have a Material Adverse Effect, has terminated or, to
the knowledge of the Company, has any present intention of terminating his or
her employment or engagement with the Company or any subsidiary.
 
(z)           Absence of Certain Developments.  Except as disclosed in the Form
10-K or the Form 10-Q or on Schedule 2.1(z), since December 31, 2010, neither
the Company nor any subsidiary has:
 
(i)        issued any stock, bonds or other corporate securities or any rights,
options or warrants with respect thereto;
 
(ii)       borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business that are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such subsidiary’s business;
 
(iii)      discharged or satisfied any lien or encumbrance or paid any
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business;
 
(iv)     declared or made any payment or distribution of cash or other property
to stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;
 
 
- 12 -

--------------------------------------------------------------------------------

 

(v)      sold, assigned or transferred any other tangible assets, or canceled
any debts or claims, except in the ordinary course of business;
 
(vi)     sold, assigned or transferred any patent rights, trademarks, trade
names, copyrights, trade secrets or other intangible assets or intellectual
property rights, or disclosed any proprietary confidential information to any
person except to customers in the ordinary course of business or to the
Purchasers or their representatives;
 
(vii)    suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii)   made any changes in employee compensation, except in the ordinary
course of business and consistent with past practices;
 
(ix)      made capital expenditures or commitments therefor that aggregate in
excess of $100,000;
 
(x)       entered into any other transaction other than in the ordinary course
of business, or entered into any other material transaction, whether or not in
the ordinary course of business;
 
(xi)      made charitable contributions or pledges;
 
(xii)     suffered any material damage, destruction or casualty loss, whether or
not covered by insurance;
 
(xiii)    experienced any material problems with labor or management in
connection with the terms and conditions of their employment; or
 
(xiv)    entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(aa)          Public Utility Holding Company Act and Investment Company Act
Status.  The Company is not a “holding company” or a “public utility company” as
such terms are defined in the Public Utility Holding Company Act of 1935, as
amended.  The Company is not, and as a result of and immediately upon the
Closing will not be, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
 
- 13 -

--------------------------------------------------------------------------------

 

(bb)         ERISA.  No liability to the Pension Benefit Guaranty Corporation
has been incurred with respect to any Plan (as defined below) by the Company or
any of its subsidiaries which is or would be materially adverse to the Company
and its subsidiaries.  The execution and delivery of this Agreement and the
issuance and sale of the Preferred Shares will not involve any transaction which
is subject to the prohibitions of Section 406 of ERISA or in connection with
which a tax could be imposed pursuant to Section 4975 of the Internal Revenue
Code of 1986, as amended, provided that, if any of the Purchasers, or any person
or entity that owns a beneficial interest in any of the Purchasers, is an
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
with respect to which the Company is a “party in interest” (within the meaning
of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of
ERISA, if applicable, are met.  As used in this Section 2.1(bb), the term “Plan”
shall mean an “employee pension benefit plan” (as defined in Section 3 of ERISA)
which is or has been established or maintained, or to which contributions are or
have been made, by the Company or any subsidiary or by any trade or business,
whether or not incorporated, which, together with the Company or any subsidiary,
is under common control, as described in Section 414(b) or (c) of the Code.
 
(cc)          Dilutive Effect.  The Company understands and acknowledges that
its obligation to issue Conversion Shares upon conversion of the Preferred
Shares in accordance with this Agreement and the Certificate of Designation is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interest of other stockholders of the Company.
 
(dd)         No Integrated Offering.  Neither the Company, nor any of its
affiliates or subsidiaries, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Shares pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act which would prevent the Company
from selling the Shares pursuant to Rule 506 under the Securities Act, or any
applicable exchange-related stockholder approval provisions, nor will the
Company or any of its affiliates or subsidiaries take any action or steps that
would cause the offering of the Shares to be integrated with other
offerings.  The Company does not have any registration statement pending before
the Commission or currently under the Commission’s review and, except for the
issuance of shares of Common Stock upon (i) the exercise of warrants issued in
connection with the Notes or (ii) the conversion of Notes or (iii) as set forth
in the Form 10-K or the Form 10-Q, since January 1, 2010, the Company has not
offered or sold any of its equity securities or debt securities convertible into
equity securities.
 
 
- 14 -

--------------------------------------------------------------------------------

 

(ee)          Independent Nature of Purchasers.  The Company acknowledges that
the obligations of each Purchaser under the Transaction Documents are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under the Transaction Documents.  The Company acknowledges that
the decision of each Purchaser to purchase securities pursuant to this Agreement
has been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries which may have been made or given by any other Purchaser or by
any agent or employee of any other Purchaser, and no Purchaser or any of its
agents or employees shall have any liability to any Purchaser (or any other
person) relating to or arising from any such information, materials, statements
or opinions.  The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  The
Company acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared or negotiated by counsel for one of the
Purchasers and such counsel does not represent all of the Purchasers but only
such Purchaser and the other Purchasers have retained their own individual
counsel with respect to the transactions contemplated hereby.  The Company
acknowledges that it has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers.
 
(ff)           Insurance.  The Company and the subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the business in which the
Company and the subsidiaries are currently engaged.  Schedule 2.1(ff) contains a
complete list of the insurance contracts and policies currently maintained by
the Company.  To the best of Company’s knowledge, such insurance contracts and
policies are valid and in full force and effect.  Neither the Company nor any
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(gg)         Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate (or similar charter
documents) or the laws of its state of incorporation that is or could become
applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation the Company’s issuance of the Shares and
the Purchaser’s ownership of the Shares.
 
(hh)         Foreign Corrupt Practices.  Neither the Company nor any subsidiary,
nor to the knowledge of the Company, any agent or other person acting on behalf
of the Company or any subsidiary, has (i) directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is  in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.
 
 
- 15 -

--------------------------------------------------------------------------------

 

(ii)           Off-Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed in its financial statements
that should be disclosed in accordance with GAAP.
 
(jj)           Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result or that could reasonably be expected to cause or
result, in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Shares or (ii) other than
any placement agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Shares.
 
(kk)          No Disagreements with Accountants.  There are no unresolved
disagreements regarding the Company’s accounting policies presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants formerly or presently employed by the Company.  The Company’s
accountants are set forth on Schedule 2.1(kk).  To the Company’s knowledge, such
accountants are an independent registered public accounting firm as required by
the Securities Act.
 
(ll)           Material Non-Public Information.  Except with respect to (i)
certain projected sales and financial data and the key assumptions made in the
compilation thereof and (ii) the terms of the transactions contemplated hereby
and by the other Transaction Documents, the Company has not provided any
Purchaser or its agents or counsel with any information that the Company
believes constitutes material non-public information.
 
(mm)       Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002, and
the rules and regulations promulgated thereunder.
 
Section 2.2        Representations and Warranties of the Purchasers.  Each
Purchaser hereby makes the following representations and warranties to the
Company with respect solely to itself and not with respect to any other
Purchaser:
 
(a)           Organization and Standing of the Purchasers.  If the Purchaser is
an entity, such Purchaser is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.
 
 
- 16 -

--------------------------------------------------------------------------------

 

(b)           Authorization and Power.  Each Purchaser has the requisite power
and authority to enter into and perform on this Agreement and to purchase or
acquire the Preferred Shares and Warrants being sold or issued to it
hereunder.  The execution, delivery and performance of this Agreement and the
Registration Rights Agreement by such Purchaser and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required.  Each of this Agreement and the
Registration Rights Agreement has been duly authorized, executed and delivered
by such Purchaser and constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with the terms thereof.
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the Registration Rights Agreement and the consummation by such
Purchaser of the transactions contemplated hereby and thereby or relating hereto
do not and will not (i) result in a violation of such Purchaser’s charter
documents or bylaws or other organizational documents or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Purchaser is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Purchaser).  Such Purchaser is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or the
Registration Rights Agreement or to purchase the Preferred Shares or acquire the
Warrants in accordance with the terms hereof, provided that for purposes of the
representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.
 
(d)           Purchase For Own Account.  Each Purchaser is acquiring the
Preferred Shares and the Warrants solely for its own account and not with a view
to or for sale in connection with distribution.  Each Purchaser does not have a
present intention to sell the Preferred Shares or the Warrants, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of the Preferred Shares or the Warrants to or through any person or
entity; provided, however, that by making the representations herein and subject
to Section 2.2(h) below, such Purchaser does not agree to hold the Shares or the
Warrants for any minimum or other specific term and reserves the right to
dispose of the Shares or the Warrants at any time in accordance with federal and
state securities laws applicable to such disposition.  Each Purchaser
acknowledges that it is able to bear the financial risks associated with an
investment in the Preferred Shares and the Warrants and that it has been given
full access to such records of the Company and the subsidiaries and to the
officers of the Company and the subsidiaries and received such information as it
has deemed necessary or appropriate to conduct its due diligence investigation
and has sufficient knowledge and experience in investing in companies similar to
the Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company.
 
 
- 17 -

--------------------------------------------------------------------------------

 

(e)           Status of Purchasers.  Each Purchaser is an “accredited investor”
as defined in Regulation D promulgated under the Securities Act.  Such Purchaser
is not required to be registered as a broker-dealer under Section 15 of the
Exchange Act and such Purchaser is not a broker-dealer.
 
(f)           Opportunities for Additional Information.  Each Purchaser
acknowledges that such Purchaser has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company, and to the extent deemed necessary in light of such Purchaser’s
personal knowledge of the Company’s affairs, such Purchaser has asked such
questions and received answers to the full satisfaction of such Purchaser, and
such Purchaser desires to invest in the Company.
 
(g)           No General Solicitation.  Each Purchaser acknowledges that the
Preferred Shares and the Warrants were not offered to such Purchaser by means of
any form of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which such Purchaser was invited by any of the
foregoing means of communications.
 
(h)           Rule 144.  Such Purchaser understands that the Shares and the
Warrants must be held indefinitely unless such securities are registered under
the Securities Act or an exemption from registration is available.  Such
Purchaser acknowledges that such Purchaser is familiar with Rule 144 of the
rules and regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances.  Such Purchaser understands
that to the extent that Rule 144 is not available, such Purchaser will be unable
to sell any Shares or Warrants without either registration under the Securities
Act or the existence of another exemption from such registration requirement.
 
(i)           General.  Such Purchaser understands that the Shares and the
Warrants are being offered and sold in reliance on a transactional exemption
from the registration requirement of federal and state securities laws and the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Shares and the Warrants.
 
(j)           Independent Investment.  Except as may be disclosed in any filings
with the Commission by the Purchasers under Section 13 and/or Section 16 of the
Exchange Act, no Purchaser has agreed to act with any other Purchaser for the
purpose of acquiring, holding, voting or disposing of the Shares and the
Warrants purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Purchaser is acting independently with respect to its investment
in the Shares and the Warrants.
 
 
- 18 -

--------------------------------------------------------------------------------

 

ARTICLE III
 
Covenants
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).
 
Section 3.1       Securities Compliance.  The Company shall notify the
Commission and all applicable state authorities in accordance with their
respective rules and regulations, of the transactions contemplated by any of the
Transaction Documents, including filing a Form D with respect to the Preferred
Shares, the Warrants and the Conversion Shares as required under Regulation D
and applicable “blue sky” laws, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Preferred Shares, the
Warrants and the Conversion Shares to the Purchasers or subsequent holders.
 
Section 3.2        Registration and Listing.  The Company shall cause its Common
Stock to continue to comply in all respects with its reporting and filing
obligations under Section 13 or 15(d) of the Exchange Act, to comply with all
requirements related to any registration statement filed pursuant to the
Transaction Documents, and to not take any action or file any document (whether
or not permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted therein.  Contemporaneously with the listing of the Common Stock on
any securities exchange in the United States, the Company shall, unless it has
received the written consent of the holders of at least 51% of the Preferred
Shares then outstanding not to do so, use commercially reasonable efforts to
also list the Common Stock on the Toronto Stock Exchange.  The Company will take
all action necessary to continue the listing or trading of its Common Stock on
the OTC Bulletin Board or other exchange or market on which the Common Stock is
trading or may be traded in the future.  Subject to the terms of the Transaction
Documents, the Company further covenants that it will take such further action
as the Purchasers may reasonably request, all to the extent required from time
to time to enable the Purchasers to sell the Shares without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act.  Upon the request of a Purchaser, the
Company shall deliver to such Purchaser a written certification of a duly
authorized officer as to whether it has complied with such requirements.
 
Section 3.3        Compliance with Laws.  The Company shall comply, and cause
each subsidiary to comply, in all material respects with all applicable laws,
rules, regulations and orders.
 
Section 3.4        Keeping of Records and Books of Account.  The Company shall
keep and cause each subsidiary to keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and its
subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.
 
 
- 19 -

--------------------------------------------------------------------------------

 

Section 3.5        Reporting Requirements.  If the Commission ceases making
periodic reports filed under the Exchange Act available via the Internet, then
the Company shall furnish the following to such Purchaser so long as such
Purchaser shall be obligated hereunder to purchase the Preferred Shares or shall
beneficially own any Shares:
 
(a)           Quarterly Reports filed with the Commission on Form 10-Q as soon
as practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;
 
(b)           Annual Reports filed with the Commission on Form 10-K as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission; and
 
(c)           Copies of all notices and information, including without
limitation notices and proxy statements in connection with any meetings, that
are provided to holders of shares of Common Stock, contemporaneously with the
delivery of such notices of information to such holders of Common Stock.
 
Section 3.6        Amendments.  The Company shall not amend or waive any
provision of the Certificate or Bylaws of the Company in any way that would
adversely affect the liquidation preferences, dividend rights, conversion
rights, voting rights or redemption or other rights of the Preferred Shares;
provided, however, that any creation and issuance of another series of Junior
Stock (as defined in the Certificate of Designation) or any other class or
series of equity securities which by its terms shall rank on parity with the
Preferred Shares (the creation and issuance of which was permitted under the
Certificate of Designation) shall not be deemed to adversely affect such rights,
preferences or privileges.
 
Section 3.7        Other Agreements.  Except with the written consent of the
holders of at least 51% of the Preferred Shares then outstanding, neither the
Company nor any subsidiary shall enter into any agreement in which the terms of
such agreement would restrict or impair the right or ability of the Company or
any subsidiary to perform under any Transaction Document.
 
 
- 20 -

--------------------------------------------------------------------------------

 

Section 3.8        Status of Dividends.  The Company covenants and agrees that
(i) no federal income tax return or claim for refund of federal income tax or
other submission to the Service will adversely affect the Preferred Shares, any
other series of its Preferred Stock, or the Common Stock, and no deduction shall
operate to jeopardize the availability to Purchasers of the dividends received
deduction provided by Section 243(a)(1) of the Code or any successor provision,
(ii) in no report to stockholders or to any governmental body having
jurisdiction over the Company or otherwise will it treat the Preferred Shares
other than as equity capital or the dividends paid thereon other than as
dividends paid on equity capital unless required to do so by a governmental body
having jurisdiction over the accounts of the Company or by a change in GAAP
required as a result of action by an authoritative accounting standards setting
body, and (iii) it will take no action which would result in the dividends paid
by the Company on the Preferred Shares out of the Company’s current or
accumulated earnings and profits being ineligible for the dividends received
deduction provided by Section 243(a)(1) of the Code.  The preceding sentence
shall not be deemed to prevent the Company from designating the Preferred Stock
as “Convertible Preferred Stock” in its annual and quarterly financial
statements in accordance with its prior practice concerning other series of
preferred stock of the Company.  In the event that the Purchasers have
reasonable cause to believe that dividends paid by the Company on the Preferred
Shares out of the Company’s current or accumulated earnings and profits will not
be treated as eligible for the dividends received deduction provided by Section
243(a)(1) of the Code, or any successor provision, the Company will, at the
reasonable request of the Purchasers of 51% of the outstanding Preferred Shares,
join with the Purchasers in the submission to the Service of a request for a
ruling that dividends paid on the Shares will be so eligible for federal income
tax purposes, at the Purchasers’ expense.  In addition, the Company will
reasonably cooperate with the Purchasers (at Purchasers’ expense) in any
litigation, appeal or other proceeding challenging or contesting any ruling,
technical advice, finding or determination that earnings and profits are not
eligible for the dividends received deduction provided by Section 243(a)(1) of
the Code, or any successor provision to the extent that the position to be taken
in any such litigation, appeal, or other proceeding is not contrary to any
provision of the Code.  Notwithstanding the foregoing, nothing herein contained
shall be deemed to preclude the Company from claiming a deduction with respect
to such dividends if (i) the Code shall hereafter be amended, or final Treasury
regulations thereunder are issued or modified, to provide that dividends on the
Preferred Shares or Conversion Shares should not be treated as dividends for
federal income tax purposes or that a deduction with respect to all or a portion
of the dividends on the Shares is allowable for federal income tax purposes, or
(ii) in the absence of such an amendment, issuance or modification and after a
submission of a request for ruling or technical advice, the Service shall issue
a published ruling or advise that dividends on the Shares should not be treated
as dividends for federal income tax purposes.  If the Service specifically
determines that the Preferred Shares or Conversion Shares constitute debt, the
Company may file protective claims for refund.
 
Section 3.9        Use of Proceeds.  The net proceeds from the sale of Units
shall be used for exploration, project development, acquisitions, fees and
expenses related to the offering and sale of the Units and general working
capital as provided in the offering materials related to the offering of the
Units.  None of the net proceeds from the sale of the Preferred Shares hereunder
shall be used by the Company to redeem or repurchase any Common Stock or
securities convertible, exercisable or exchangeable into Common Stock or to
settle any outstanding litigation.
 
Section 3.10      Reservation of Shares.  So long as any of the Preferred Shares
or Warrants remain outstanding, the Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance, free of
preemptive rights and other similar contractual rights of stockholders, a number
of shares of Common Stock equal to the number of shares of Common Stock needed
to provide for the issuance of the Conversion Shares and the mandatory issuance
of Common Stock as payment of dividends on the Preferred Shares as provided in
the Certificate of Designation.
 
 
- 21 -

--------------------------------------------------------------------------------

 

Section 3.11      Transfer Agent Instructions.  The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates, registered in the name of each Purchaser or its
respective nominee(s), for the Conversion Shares in such amounts as specified
from time to time by each Purchaser to the Company upon conversion of the
Preferred Shares in the form of Exhibit F attached hereto (the “Irrevocable
Transfer Agent Instructions”).  Prior to registration of the Conversion Shares
under the Securities Act, all such certificates shall bear the restrictive
legend specified in Section 5.1 of this Agreement.  The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 3.11 will be given by the Company to its transfer agent and that
the Shares shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the Registration
Rights Agreement.  If a Purchaser provides the Company with an opinion of
counsel, in a generally acceptable form, to the effect that a public sale,
assignment or transfer of all or some of such Purchaser’s Shares may be made
without registration under the Securities Act or the Purchaser provides the
Company with reasonable assurances that such Shares can be sold pursuant to Rule
144 within the limitations of Rule 144, the Company shall permit the transfer,
and, in the case of the Conversion Shares, promptly instruct its transfer agent
to issue one or more certificates in such name and in such denominations as
specified by such Purchaser and without any restrictive legend.  The Company
acknowledges that a breach by it of its obligations under this Section 3.11 will
cause irreparable harm to the Purchasers by vitiating the intent and purpose of
the transactions contemplated hereby.  Accordingly, the Company acknowledges
that the remedy at law for a breach of its obligations under this Section 3.11
will be inadequate and agrees, in the event of a breach or threatened breach by
the Company of the provisions of this Section 3.11, that the Purchasers shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.
 
Section 3.12      Reporting Status. So long as a Purchaser beneficially owns any
of the Shares, the Company shall timely file all reports required to be filed
with the Commission pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination.
 
Section 3.13      Disclosure of Transaction.  The Company shall issue a press
release describing the material terms of the transactions contemplated hereby
(the “Press Release”) as soon as practicable after the first Closing but in no
event later than 9:00 A.M. Eastern Time on the third Trading Day following the
Closing.  The Company shall also file with the Commission a Current Report on
Form 8-K (the “Form 8-K”) describing the material terms of the transactions
contemplated hereby (and attaching as exhibits thereto this Agreement, the
Registration Rights Agreement, the Certificate of Designation, the Securities
Escrow Agreement, the form of Warrant and the Press Release) as soon as
practicable following the Closing Date but in no event more than four (4)
Trading Days following the first Closing Date.  “Trading Day” means any day
during which the OTC Bulletin Board (or other quotation venue or principal
exchange on which the Common Stock is traded) shall be open for trading.
 
Section 3.14      Disclosure of Material Information.  The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information (other than
with respect to the terms of the transactions contemplated by this Agreement),
unless prior thereto such Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information.  The Company
understands and confirms that each Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
 
 
- 22 -

--------------------------------------------------------------------------------

 

Section 3.15      Form S-1 Eligibility.  The Company currently meets the
“registrant eligibility” and transaction requirements set forth in the general
instructions to Form S-1 applicable to “resale” registrations on Form S-1 and
the Company shall file all reports required to be filed by the Company with the
Commission in a timely manner.
 
Section 3.16      Sarbanes-Oxley Act.  The Company shall be in compliance in all
material respects with the applicable provisions of the Sarbanes-Oxley Act of
2002, and the rules and regulations promulgated thereunder, as required under
such Act.
 
Section 3.17      Board of Directors.  So long as Steelhead Partners LLC or its
affiliates (“Steelhead”) beneficially owns at least 15% of the shares of
outstanding Common Stock on an as-converted basis, the Company covenants and
agrees that Steelhead shall be entitled to designate one individual to serve on
the board of directors of the Company (the “Board”).  Each of the Purchasers
hereby agrees to vote all shares of Common Stock and all Preferred Shares owned
by such Purchaser and to take all other necessary or desirable actions within
his, her or its control (solely in his, her or its capacity as a holder of
Shares and including attendance at meetings in person or by proxy for purposes
of obtaining a quorum and execution of written consents in lieu of meetings),
and the Company agrees to take all necessary or desirable actions within its
control (including calling any meeting of the Board or stockholders promptly
upon a request by Steelhead to do so) for the election to the Board of any one
individual nominated to the Board by Steelhead.  Each Purchaser party to this
Agreement hereby constitutes and appoints as his, her or its proxy and hereby
grants a power of attorney to Steelhead and any designee of Steelhead with
respect to the matters set forth in this Section 3.17, and hereby authorizes
such proxy to represent and to vote all of such party’s shares of Common Stock
and Preferred Shares in favor of the election of the individual nominated to the
Board as determined pursuant to and in accordance with the terms and provisions
of this Section 3.17, but if and only if such party (i) fails to vote or (ii)
attempts to vote (whether by proxy, in person or by written consent) in a manner
that is inconsistent with the terms of this Section 3.17.
 
Section 3.18      Inspection Rights.   Provided same would not be in violation
of Regulation FD under the Securities Act, the Company shall permit, during
normal business hours, upon reasonable request and reasonable notice and at the
expense of such Purchaser, each Purchaser that, together with its affiliates,
beneficially owns at least 3% of the outstanding shares of Common Stock on an
as-converted basis, or any employees, agents or representatives thereof, for
purposes reasonably related to such Purchaser’s interests as a stockholder, to
examine the publicly-available, non-confidential records and books of account
of, and to visit and inspect the properties, assets, operations and business of,
the Company and any subsidiary, and to discuss the publicly-available,
non-confidential affairs, finances and accounts of the Company and any
subsidiary with any of the Company’s officers, consultants, directors and key
employees.
 
Section 3.19      Pledge of Securities.   The Company acknowledges that the
Preferred Shares, Conversion Shares, Warrants and/or Common Stock issued upon
exercise of the Warrants may be pledged by a Purchaser in connection with a bona
fide margin agreement or other loan or financing arrangement that is secured by
some or all of such securities.  The pledge of any of such securities shall not
be deemed to be a transfer, sale or assignment of such securities under any of
the Transaction Documents, and no Purchaser effecting a pledge of any of such
securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company.  At the Purchaser’s expense, the
Company hereby agrees to execute and deliver such documentation as a pledgee of
any of such securities may reasonably request to acknowledge a pledge of any of
such securities to such pledgee by a Purchaser.
 
 
- 23 -

--------------------------------------------------------------------------------

 

ARTICLE IV

 
Conditions
 
Section 4.1        Conditions Precedent to the Obligation of the Company to Sell
the Securities.  The obligation hereunder of the Company to issue and sell the
Units to the Purchasers listed on Exhibit A-1 that are purchasing Units on the
applicable Closing Date, and to issue the Preferred Shares to the Purchasers
listed on Exhibit A-2 that are converting Notes on the applicable Closing Date,
is subject to the satisfaction or waiver, at or before such Closing, of the of
the conditions set forth below.  These conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion.
 
(a)           Accuracy of Each Purchaser’s Representations and Warranties.  The
representations and warranties of each Purchaser participating in such Closing
shall be true and correct in all material respects as of the date when made and
as of such Closing Date as though made at that time, except for representations
and warranties that are expressly made as of a particular date, which shall be
true and correct in all material respects as of such date.
 
(b)           Performance by the Purchasers.  Each Purchaser participating in
such Closing shall have performed, satisfied and complied in all respects with
all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by such Purchaser at or prior to such
Closing.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           Delivery of Purchase Price.  The Purchase Price for the Units to
be sold on such Closing Date to the Purchasers listed on Exhibit A-1 has been
delivered to the escrow agent pursuant to the Escrow Deposit Agreement.
 
(e)           Delivery of Transaction Documents.  The Transaction Documents
shall have been duly executed and delivered by the Purchasers participating in
such Closing and, with respect to the Escrow Deposit Agreement, the escrow
agent, to the Company.
 
(f)           Minimum Purchase Price. The Purchasers listed on Exhibit A-1 shall
have purchased at least 200 Units on or prior to such Closing Date.
 
Section 4.2        Conditions Precedent to the Obligation of the Purchasers to
Purchase the Units or Convert Notes.  The obligation hereunder of each Purchaser
listed on Schedule A-1 to acquire and pay for the Units, and for each Purchaser
listed on Schedule A-2 to convert Notes, is subject to the satisfaction or
waiver, at or before the applicable Closing, of each of the conditions set forth
below.  These conditions are for each Purchaser’s sole benefit and may be waived
by such Purchaser at any time in its sole discretion.
 
 
- 24 -

--------------------------------------------------------------------------------

 

(a)           Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company in this Agreement and the
Registration Rights Agreement shall be true and correct in all respects as of
the date when made and as of the applicable Closing Date as though made at that
time, except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all respects as of such
date.
 
(b)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the applicable Closing Date.
 
(c)           No Suspension, Etc.  Trading in the Company’s Common Stock shall
not have been suspended by the Commission or the OTC Bulletin Board (except for
any suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, at any time prior to
the applicable Closing Date, trading in securities generally as reported by
Bloomberg Financial Markets (“Bloomberg”) shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by Bloomberg, or on the New York Stock Exchange, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities, nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity or crisis
of such magnitude in its effect on, or any material adverse change in any
financial market which, in each case, in the judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Preferred Shares.
 
(d)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(e)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Company or any subsidiary, or any of the officers, directors or
affiliates of the Company or any subsidiary seeking to restrain, prevent or
change the transactions contemplated by this Agreement, or seeking damages in
connection with such transactions.
 
(f)           Certificate of Designation of Rights and Preferences.  Prior to
the Closing, the Certificate of Designation in the form of Exhibit B attached
hereto shall have been filed with the Secretary of State of Nevada.
 
 
- 25 -

--------------------------------------------------------------------------------

 

(g)           Opinion of Counsel, Etc. At the Closing, the Purchasers shall have
received an opinion of counsel to the Company, dated the date of the Closing, in
the form of Exhibit G hereto, and such other certificates and documents as the
Purchasers or its counsel shall reasonably require incident to the Closing.
 
(h)           Certificates.  At or prior to the Closing, the Company shall have
executed and delivered to the Purchasers the certificates (in such denominations
as such Purchaser shall request) for the Preferred Shares and the Warrants being
acquired by such Purchaser at such Closing (in the denominations as such
Purchaser shall request); provided, however, that the Company shall not be
obligated to deliver to any Purchaser listed on Exhibit A-2 the Preferred Shares
issuable upon conversion of such Purchaser’s Note(s) unless such Note(s) are
either delivered to the Company or such Purchaser notifies the Company that such
Note(s) have been lost, stolen or destroyed, and executes an agreement
satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection therewith.
 
(i)           Resolutions.  The Board of Directors of the Company shall have
adopted resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchaser (the “Resolutions”).
 
(j)           Reservation of Shares.  As of the applicable Closing Date, the
Company shall have reserved out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Preferred Shares, a
number of shares of Common Stock equal to the aggregate number of Conversion
Shares issuable upon conversion of the Preferred Shares issued or to be issued
pursuant to this Agreement, exercise of the number of Warrants issued pursuant
to this Agreement and the payment of dividends on the Preferred Shares as
provided in the Certificate of Designation.
 
(k)           Transfer Agent Instructions.  As of the applicable Closing Date,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit F attached
hereto, shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.
 
(l)           Secretary’s Certificate.  The Company shall have delivered to such
Purchaser a secretary’s certificate, dated as of the applicable Closing Date, as
to (i) the Resolutions, (ii) the Certificate, (iii) the Bylaws, (iv) the
Certificate of Designation, each as in effect at the Closing, and (v) the
authority and incumbency of the officers of the Company executing the
Transaction Documents and any other documents required to be executed or
delivered in connection therewith.
 
(m)           Officer’s Certificate.  The Company shall have delivered to the
Purchasers a certificate of an executive officer of the Company, dated as of the
applicable Closing Date, confirming the accuracy of the Company’s
representations, warranties and covenants as of the applicable Closing Date and
confirming the compliance by the Company with the conditions precedent set forth
in this Section 4.2 as of the applicable Closing Date.
 
 
- 26 -

--------------------------------------------------------------------------------

 

(n)           Registration Rights Agreement.  At the Closing, the Company shall
have executed and delivered the Registration Rights Agreement to each Purchaser.
 
(o)           Escrow Deposit Agreement.  At the Closing, the Company and the
escrow agent shall have executed and delivered the Escrow Deposit Agreement in
the form of Exhibit E attached hereto to each Purchaser.
 
 
(p)           Minimum Purchase Price. At or prior to the Closing, the Purchasers
listed on Exhibit A-1 hereto shall have purchased at least 200 Units.
 
 
(q)           Material Adverse Effect.  No Material Adverse Effect shall have
occurred at or before the applicable Closing Date.
 
ARTICLE V
 
Stock Certificate Legend
 
Section 5.1        Legend.  Each certificate representing the Preferred Shares
and the Warrants, and, if appropriate, securities issued upon conversion
thereof, shall be stamped or otherwise imprinted with a legend substantially in
the following form (in addition to any legend required by applicable state
securities or “blue sky” laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE ISSUER OF THE SECURITIES SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 
- 27 -

--------------------------------------------------------------------------------

 

In connection with any transfer of Conversion Shares, the Company agrees to
reissue certificates representing any of the Conversion Shares, without the
legend set forth above, if at such time, prior to making any transfer of any
such securities, such holder thereof shall give written notice to the Company
describing the manner and terms of such transfer and removal as the Company may
reasonably request.  Such proposed transfer and removal will not be effected
until: (a) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that the registration of the
Conversion Shares under the Securities Act is not required in connection with
such proposed transfer, (ii) the Company has received other evidence reasonably
satisfactory to the Company that such registration and qualification under the
Securities Act and state securities laws are not required, or (iii) the holder
provides the Company with reasonable assurances that such security can be sold
pursuant to Rule 144 under the Securities Act; and (b) either (i) the Company
has received an opinion of counsel reasonably satisfactory to the Company, to
the effect that registration or qualification under the securities or “blue sky”
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto.  The Company will
respond to any such notice from a holder within five (5) business days.  In the
case of any proposed transfer under this Section 5.1, the Company will use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, (x) to qualify to do business in
any state where it is not then qualified, (y) to take any action that would
subject it to tax or to the general service of process in any state where it is
not then subject, or (z) to comply with state securities or “blue sky” laws of
any state for which registration by coordination is unavailable to the
Company.  The restrictions on transfer contained in this Section 5.1 shall be in
addition to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement.  Whenever a certificate
representing the Conversion Shares is required to be issued to a Purchaser
without a legend, in lieu of delivering physical certificates representing the
Conversion Shares (provided that a registration statement under the Securities
Act providing for the resale of the Conversion Shares is then in effect), the
Company shall cause its transfer agent to electronically transmit the Conversion
Shares to a Purchaser by crediting the account of such Purchaser or such
Purchaser's Prime Broker with the DTC through its Deposit/Withdrawal at
Custodian system (to the extent not inconsistent with any provisions of this
Agreement).


ARTICLE VI
 
Indemnification
 
Section 6.1        Company Indemnity.  The Company agrees to indemnify and hold
harmless the Purchasers (and their respective directors, officers, managers,
partners, members, stockholders, affiliates, agents, successors and assigns)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Purchasers as a result of any inaccuracy in
or breach of the representations, warranties or covenants made by the Company
herein.

 
- 28 -

--------------------------------------------------------------------------------

 

Section 6.2        Indemnification Procedure.  Any party entitled to
indemnification under this Article VI (an “indemnified party”) will give written
notice to the indemnifying party of any matters giving rise to a claim for
indemnification; provided that, the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VI except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice.  In case any action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the indemnified party a conflict of interest between it
and the indemnifying party may exist with respect of such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
indemnified party.  In the event that the indemnifying party advises an
indemnified party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
indemnified party may, at its option, defend, settle or otherwise compromise or
pay such action or claim.  In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the indemnified party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder.  The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party which relates to such action or claim.  The indemnifying
party shall keep the indemnified party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  If
the indemnifying party elects to defend any such action or claim, then the
indemnified party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense.  The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent.  Notwithstanding anything in this Article VI to the
contrary, the indemnifying party shall not, without the indemnified party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
indemnified party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the indemnified party of a
release from all liability in respect of such claim.  The indemnification
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification.  The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
ARTICLE VII
 
Miscellaneous
 
Section 7.1        Fees and Expenses.  Except as otherwise set forth in this
Agreement and the other Transaction Documents, each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement, provided
that, the Company shall pay all actual attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) incurred by the Purchasers in
connection with (i) the preparation, negotiation, execution and delivery of this
Agreement and the other Transaction Documents and the transactions contemplated
thereunder, which payment shall be made at the Closing and shall not exceed
$75,000, (ii) the filing and declaration of effectiveness by the Commission of
the Registration Statement and (iii) any amendments, modifications or waivers of
this Agreement or any of the other Transaction Documents.

 
- 29 -

--------------------------------------------------------------------------------

 

Section 7.2        Specific Enforcement, Consent to Jurisdiction.
 
(a)           The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or any of the other
Transaction Documents and to enforce specifically the terms and provisions
hereof or thereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity.
 
(b)           Each of the Company and the Purchasers (i) hereby irrevocably
submits to the jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
New York county for the purposes of any suit, action or proceeding arising out
of or relating to this Agreement or any of the other Transaction Documents or
the transactions contemplated hereby or thereby and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Each of the Company and the
Purchasers consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section 7.2 shall affect or limit any right to serve process in any other manner
permitted by law.
 
Section 7.3        Entire Agreement; Amendment.  This Agreement and the
Transaction Documents contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representation, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  No provision of this Agreement may be waived or amended other than by a
written instrument signed by the Company and the holders of at least fifty-one
percent (51%) of the Preferred Shares then outstanding, and no provision hereof
may be waived other than by an a written instrument signed by the party against
whom enforcement of any such amendment or waiver is sought.  No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the Preferred Shares then outstanding.  No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents or holders of
Preferred Shares, as the case may be.  Notwithstanding the foregoing, this
Agreement may be amended without the consent of any Purchaser following the
initial Closing in connection with any subsequent Closing to add additional
Purchasers as parties hereto and to revise Exhibits A-1 and A-2 to appropriately
reflect the addition of such Purchasers and the relevant information regarding
their purchase of Units or their conversion of Notes, as the case may be.

 
- 30 -

--------------------------------------------------------------------------------

 

Section 7.4        Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be:
 
If to the Company:
Colombia Clean Power & Fuels, Inc.
245 Sir Francis Drake Boulevard
San Anselmo, CA 94960
Attention: Chief Executive Officer
Tel. No.:  (415) 460-1165
Fax No.:  (415) 532-1357
   
with copies to:
Pryor Cashman LLP
7 Times Square
New York, New York  10036-6569
Attention:   Eric M. Hellige, Esq.
Tel. No.: (212) 326-0846
Fax No.: (212) 798-6830
   
If to any Purchaser:
At the address of such Purchaser set forth on Exhibit A-1 or Exhibit A-2, as
applicable, to this Agreement, with copies to Purchaser’s counsel as set forth
on Exhibit A-1 or Exhibit A-2, as applicable, or as specified in writing by such
Purchaser.



Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 7.5        Waivers.  No waiver by either party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provisions, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.
 
Section 7.6        Headings.  The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.7        Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and
assigns.  Subject to Section 5.1 hereof, the Purchasers may assign the Preferred
Shares and their rights under this Agreement (other than Steelhead’s right to
designate a director as set forth in Section 3.17 herein) without the consent of
the Company.

 
- 31 -

--------------------------------------------------------------------------------

 

Section 7.8        No Third Party Beneficiaries.  This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.9        Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
Section 7.10       Survival.  The representations and warranties and covenants
of the Company and the Purchasers shall survive the execution and delivery
hereof and the Closings hereunder.
 
Section 7.11       Counterparts.  This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or scanned electronic mail (e-mail)
attachment, such signature shall create a valid binding obligation of the party
executing (or on whose behalf such signature is executed) the same with the same
force and effect as if such facsimile or scanned signature were the original
thereof.
 
Section 7.12       Publicity.  The Company agrees that it will not disclose, and
will not include in any public announcement, the name of the Purchasers without
the consent of the Purchasers unless and until such disclosure is required by
law or applicable regulation, and then only to the extent of such requirement.
 
Section 7.13       Severability.  The provisions of this Agreement and the
Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
Section 7.14       Further Assurances.  From and after the date of this
Agreement, upon the request of any Purchaser or the Company, each of the Company
and the Purchasers shall execute and deliver such instrument, documents and
other writings as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement, the
Preferred Shares, the Conversion Shares, the Warrants, the Certificate of
Designation and the other Transaction Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
- 32 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 

 
COLOMBIA CLEAN POWER & FUELS, INC.
       
By:
/s/ Edward P. Mooney
   
Name: Edward P. Mooney
   
Title:   President and Chief Executive Officer

 
[Signature Page to Securities Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE TO COLOMBIA CLEAN POWER & FUELS, INC.
SECURITIES PURCHASE AGREEMENT



 
Accepted and Agreed as of the date first above written:
           
STEELHEAD NAVIGATOR MASTER, L.P.
            By:  Steehead Partners, LLC, its Investment Manager             
By:
/s/ Grant Hulse
     
Name: Grant Hulse
     
Title:   Director of Finance and Operations
           
ODYSSEY REINSURANCE COMPANY
   
 
    By:  Hamblin Watsa Investment Cousel Ltd, its Investment Manager            
By:
/s/ Paul Rivett       
Name: Paul Rivett
     
Title:   Chief Operating Officer
           
SEASIDE 88, LP
           
By:
/s/ William Ritger
     
Name: William Ritger
     
Title:   Manger of the GP
           
PINNACLE FAMILY OFFICE INVESTMENTS
           
By:
/s/ Barry M. Kitt
     
Name: Barry M. Kitt
     
Title:   Manager, Pinnacle Family Officer, LLC
      the General Partner of Pinancle Family Office Investments, L.P.        dba
Pinnacle III Investments 


 
 

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE TO COLOMBIA CLEAN POWER & FUELS, INC.
SECURITIES PURCHASE AGREEMENT



 
Accepted and Agreed as of the date first above written:
           
PORTER PARTNERS LP
           
By:
/s/ Jeffrey H. Porter
     
Name: Jeffrey H. Porter
     
Title:   General Partner
           
HYPOSWISS PRIVATE BANK GENEVE SA
FOR ACCOUNT OF THEODORE H. SWINDELLS FAMILY TRUST
           
By:
/s/ J.D. Braillard Wolfgan Derungs
     
Name: J.D. Braillard Wolfgang Derungs
     
Title:  Authorized Signatory
           
NEXT VIEW CAPITAL FUND, LP
           
By:
/s/Stewart Flink      
Name: Stewart Flink
     
Title:   Manager
           
BAROQUE INVESTMENTS LIMITED
           
By:
/s/ Bernard Pouliot
     
Name: Bernard Pouliot
     
Title:   Director
           
BEN JOSEPH PARTNERS
           
By:
/s/ Jeffrey H. Porter
     
Name: Jeffrey H. Porter
     
Title:   General Partner
           
GRQ CONSULTANTS, INC., 401K
           
By:
/s/ Barry Honig
     
Name: Barry Honig
     
Title:   Trustee


 
 

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE TO COLOMBIA CLEAN POWER & FUELS, INC.
SECURITIES PURCHASE AGREEMENT



 
Accepted and Agreed as of the date first above written:
           
PAUL WINSTON
           
/s/ Paul Winston
           
PORTER FAMILY LIVING TRUST DTD 9/5/2006
           
By:
/s/ Jeffrey H. Porter
     
Name: Jeffrey H. Porter
     
Title:   Trustee
           
JOHN F. STEINMETZ
           
/s/ John F. Steinmetz
           
LIFE POWER & FUELS LLC
           
By:
/s/ Daniel F. Carlson
     
Name: Daniel F. Carlson
     
Title:   CFO
           
EDJ LIMITED
           
By:
/s/ Jeffrey H. Porter
     
Name: Jeffrey H. Porter
     
Title:   Investment Advisor
           
CRYPTO CORPORATION
           
By:
/s/ Evelyn Cann
     
Name: Evelyn Cann
     
Title:   Vice President


 
 

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE TO COLOMBIA CLEAN POWER & FUELS, INC.
SECURITIES PURCHASE AGREEMENT



 
Accepted and Agreed as of the date first above written:
           
LEON BARNARD
           
/s/ Leon Barnard
           
RES LIMITED
           
By:
/s/ Evelyn J. Cann
     
Name: Evelyn J. Cann
     
Title:   President
           
ROGER S. LASH
         
/s/ Roger S. Lash
         
HOWARD J. WORMAN
         
/s/ Howard J. Worman
         
JENNIFER L. GRAFFMAN
         
/s/ Jennifer L. Graffman
         
JEFFREY J. MCLAUGHLIN
         
/s/ Jeffrey J. McLaughlin
         
DANA I. DONNELL
         
/s/ Dana I. Donnell
         
KEVIN MCGRATH
         
/s/ Kevin McGrath


 
 

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE TO COLOMBIA CLEAN POWER & FUELS, INC.
SECURITIES PURCHASE AGREEMENT



 
Accepted and Agreed as of the date first above written:
           
VAZIRANI VENTURES, LLC
           
By:
/s/ Raj Vazirani
     
Name: Raj Vazirani
     
Title:   President
           
JACOB SHASHA
         
/s/ Jacob Shasha


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1 to the
SECURITIES PURCHASE AGREEMENT FOR
COLOMBIA CLEAN POWER & FUELS, INC.
   
Name and Addresses
of Purchasers
 
Number of
Preferred
Shares
Included
in Units
   
Number of
Warrant
Shares
Included
in Units
   
Dollar Amount
of Investment
                           
Steelhead Navigator Master, L.P.
   
For correspondence, notice or
communications:
Steelhead Navigator, Master, L.P.
c/o Steelhead Partners, LLC
333 – 108th Avenue NE, Suite 2010
Bellevue, WA 98004
Attn: General Counsel
 
For delivery of any physical stock
certificates:
Steelhead Navigator, Master, L.P.
c/o BNP Prime Brokerage Inc.
Attn: Thomas Falcone
525 Washington Blvd, 9th Floor
Jersey City, NJ 07910
201-850-4806
 
With a copy to:
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: John Bessonette, Esq.
Tel No.: (212) 715-9100
Fax No.: (212) 715-8000
    1,500,000       525,000     $ 15,000,000                            
Odyssey Reinsurance Company
Hamblin Watsa Investment Counsel Ltd.,
95 Wellington Street West, Suite 800
Toronto, Ontario M5J 2N7
Canada
Telephone:  (416) 367-4941
Facsimile:  (416) 367-2201
Email:  fburke@hwic.ca
    600,000       210,000       6,000,000                            
Seaside 88 LP
750 Ocean Royale Way, Suite 805
Juno Beach, FL  33408
    100,000       35,000       1,000,000  


 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT A-2 to the
SECURITIES PURCHASE AGREEMENT FOR
COLOMBIA CLEAN POWER & FUELS, INC.
 
Name and Addresses
of Purchasers
 
Number of
Preferred
Shares Issued
   
Number of
Warrant
Shares Issued
   
Principal Amount
of Notes Converted
                           
Steelhead Navigator Master LP
333 108th Avenue, N.E., Suite 2010
Bellevue, WA  98004
    300,000       105,000     $ 3,000,000                            
Pinnacle Family Office Investments
4965 Preston Park Blvd., Suite 240
Plano, TX  75093
    100,000       35,000       1,000,000                            
Seaside 88 LP
750 Ocean Royale Way, Suite 805
Juno Beach, FL  33408
    60,000       21,000       600,000                            
Porter Partners LP
300 Drakes Landing Road, Suite 175
Greenbrae, CA  94904
    42,500       14,875       425,000                            
Seaside 88 LP
750 Ocean Royale Way, Suite 805
Juno Beach, FL  33408
    40,000       14,000       400,000                            
HypoSwiss Private Bank Geneve SA
   for account of Theodore H.
   Swindells Family Trust
7 rue des Alpes
Geneve, Switzerland 1211
    25,000       8,750       250,000                            
Next View Capital Fund, LP
180 Crestview Drive
Deerfield, IL  60015
    22,500       7,875       225,000                            
Baroque Investments
11 Pedder Street, Central
Gloucester Tower 34/F
Hong Kong
    10,000       3,500       100,000                            
Ben Joseph Partners
300 Drakes Landing Road, Suite 175
Greenbrae, CA  94904
    10,000       3,500       100,000  


 
Ex-A-2-1

--------------------------------------------------------------------------------

 

 
Name and Addresses
of Purchasers
 
Number of
Preferred
Shares Issued
   
Number of
Warrant
Shares Issued
   
Principal Amount
of Notes Converted
                           
GRQ Consultants, Inc.
4400 Biscayne Boulevard, #850
Miami, FL  33137
    10,000       3,500       100,000                            
Paul Winston
70 Woodbine Drive
Mill Valley, CA  94941
    10,000       3,500       100,000                            
Porter Family Living Trust dated
    September 5, 2006
200 Alta Vista Avenue
Mill Valley, CA  94941
    10,000       3,500       100,000                            
John F. Steinmetz
44 Dugway Road
Falls Village, CA  06031
    10,000       3,500       100,000                            
Life Power & Fuels LLC
181 Third Street, Suite 150
San Rafael, CA  94901
    8,000       2,800       80,000                            
EDJ Limited
Loyalist Plaza
Don Mackay Boulevard
Marsh Harbour, Abaco
Bahamas  AB-20377
    7,500       2,625       75,000                            
Crypto Corporation
Evelyn J. Cann, V.P.
Dundee Offshore Services Ltd.
129 Front Street, PH #4
Hamilton, Bermuda  HM12
    5,000       1,750       50,000                            
Leon Barnard
303 E. Smith Street
P.O. Box 516
Wayne, IL  62895
    5,000       1,750       50,000                            
Next View Capital Fund, LP
180 Crestview Drive
Deerfield, IL  60015
    5,000       1,750       50,000                            
RES Limited
c/o Dundee Offshore Services Ltd.
129 Front Street, PH #4
Hamilton, Bermuda  HM12
    5,000       1,750       50,000  


 
Ex-A-2-2

--------------------------------------------------------------------------------

 

 
Name and Addresses
of Purchasers
 
Number of
Preferred
Shares Issued
   
Number of
Warrant
Shares Issued
   
Principal Amount
of Notes Converted
                           
Roger Lash
9 Mulberry Lane
White Plains, NY  10605
    5,000       1,750       50,000                            
Howard J. Worman
240 West 102nd Street, Apt. 41
New York, NY  10025
    2,500       875       25,000                            
Jennifer L. Graffman
113 Country Way
Needham, MA  02492
    2,500       875       25,000                            
Jennifer L. Graffman
113 Country Way
Needham, MA  02492
    2,500       875       25,000                            
Jeffrey McLaughlin
38 Rapids Road
Stamford, CT  06905
    2,000       700       20,000                            
Dana Donnell
12453 Monkey Hollow Road
Sunbury, OH  43074
    1,500       525       15,000                            
Kevin McGrath
82 Buckingham Ridge Road
Wilton, CT  06897
    12,500       4,375       125,000                            
Vazirani Ventures, LLC
15 East 26th Street, #11F
New York, NY  10010
    5,000       1,750       50,000                            
Jacob Shasha
25 Alexandroni Street
Raanana, Israel  43337
    1,500       525       15,000  


 
Ex-A-2-3

--------------------------------------------------------------------------------

 

EXHIBIT B to the
SECURITIES PURCHASE AGREEMENT FOR
COLOMBIA CLEAN POWER & FUELS, INC.


FORM OF CERTIFICATE OF DESIGNATION OF PREFERRED SHARES

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C to the
SECURITIES PURCHASE AGREEMENT FOR
COLOMBIA CLEAN POWER & FUELS, INC.


FORM OF WARRANT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D to the
SECURITIES PURCHASE AGREEMENT FOR
COLOMBIA CLEAN POWER & FUELS, INC.


FORM OF REGISTRATION RIGHTS AGREEMENT


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E to the
SECURITIES PURCHASE AGREEMENT FOR
COLOMBIA CLEAN POWER & FUELS, INC.


FORM OF ESCROW DEPOSIT AGREEMENT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F to the
SECURITIES PURCHASE AGREEMENT FOR
COLOMBIA CLEAN POWER & FUELS, INC.


FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

__________________
 
as of _____ __, 2011
 
[Name and address of Transfer Agent]
Attn:  _____________
 
Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of _________ __, 2011, by and among Colombia Clean Power &
Fuels, Inc., a Nevada corporation (the “Company”), and the purchasers named
therein (collectively, the “Purchasers”) pursuant to which the Company is
issuing to the Purchasers shares of its Series A Convertible Preferred Stock,
par value $0.001 per share (the “Preferred Shares”), which are convertible into
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), and Warrants (the “Warrants”) to purchase shares of Common Stock.  This
letter shall serve as our irrevocable authorization and direction to you
provided that you are the transfer agent of the Company at such time to issue
shares of Common Stock upon conversion of the Preferred Shares (the “Conversion
Shares”) to or upon the order of a Purchaser from time to time upon (i)
surrender to you of a properly completed and duly executed Conversion Notice in
the form attached hereto as Exhibit I, (ii) a copy of the certificates (with the
original certificates delivered to the Company) representing Preferred Shares
being converted (or a customary indemnification undertaking with respect to such
share certificates in the case of their loss, theft or destruction), and (iii)
delivery of treasury order or other appropriate order duly executed by a duly
authorized officer of the Company.  So long as you have previously received (x)
written confirmation from counsel to the Company that a registration statement
covering resales of the Conversion Shares has been declared effective by the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”), and no subsequent notice by the Company or its
counsel of the suspension or termination of its effectiveness and (y) a copy of
such registration statement, and if the Purchaser represents in writing that the
Conversion Shares were sold pursuant to the Registration Statement, then
certificates representing the Conversion Shares shall not bear any legend
restricting transfer of the Conversion Shares thereby and should not be subject
to any stop-transfer restriction.  Provided, however, that if you have not
previously received those items and representations listed in the immediately
preceding sentence, then the certificates for the Conversion Shares shall bear
the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, OR THE
ISSUER OF THE SECURITIES SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

 
 

--------------------------------------------------------------------------------

 

and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Conversion Shares
in the event a registration statement covering the Conversion Shares is subject
to amendment for events then current.
 
A form of written confirmation from counsel to the Company that a registration
statement covering resales of the Conversion Shares has been declared effective
by the SEC under the 1933 Act is attached hereto as Exhibit II.
 
Please be advised that the Purchasers are relying upon this letter as an
inducement to enter into the Purchase Agreement and, accordingly, each Purchaser
is a third party beneficiary to these instructions.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact me at ___________.
 

 
Very truly yours,
     
COLOMBIA CLEAN POWER & FUELS, INC.
       
By:
     
Name:
     
Title:
 

 
ACKNOWLEDGED AND AGREED:
 
[TRANSFER AGENT]
 
By:
       
Name:
     
Title:
   



Date: ___________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
COLOMBIA CLEAN POWER & FUELS, INC.
CONVERSION NOTICE
 
Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series A Convertible Preferred Stock of Colombia Clean Power
& Fuels, Inc. (the “Certificate of Designation”).  In accordance with and
pursuant to the Certificate of Designation, the undersigned hereby elects to
convert the number of shares of Series A Convertible Preferred Stock, par value
$0.001 per share (the “Preferred Shares”), of Colombia Clean Power & Fuels,
Inc., a Nevada corporation (the “Company”), indicated below into shares of
Common Stock, par value $0.001 per share (the “Common Stock”), of the Company,
by tendering the stock certificate(s) representing the share(s) of Preferred
Shares specified below as of the date specified below.


Date of Conversion:
 



Number of Preferred Shares to be converted:               __________


Stock certificate no(s). of Preferred Shares to be converted:            
__________


Please confirm the following information:


Conversion Price:
     
Number of shares of Common Stock to be issued:
 



Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________


Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:


Issue to:
               
Facsimile Number:
         
Authorization:
     
By:
   
Title:
       
Dated:
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT II
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
[Name and address of Transfer Agent]
Attn:  _____________


Re:           ______________
 
Ladies and Gentlemen:
 
We are counsel to Colombia Clean Power & Fuels, Inc., a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Purchase Agreement”), dated as of June 1,
2011, by and among the Company and the purchasers named therein (collectively,
the “Purchasers”) pursuant to which the Company issued to the Purchasers shares
of its Series A Convertible Preferred Stock, par value $0.001 per share, (the
“Preferred Shares”), which are convertible into shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), and warrants (the
“Warrants”) to purchase shares of  Common Stock.  Pursuant to the Purchase
Agreement, the Company has also entered into a Registration Rights Agreement
with the Purchasers (the “Registration Rights Agreement”), dated as of
_________, 2011, pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable upon conversion of the
Preferred Shares, under the Securities Act of 1933, as amended (the “1933
Act”).  In connection with the Company’s obligations under the Registration
Rights Agreement, on ________________, 2011, the Company filed a Registration
Statement on Form S-1 (File No. 333-________) (the “Registration Statement”)
with the Securities and Exchange Commission (the “SEC”) relating to the resale
of the Registrable Securities that names each of the present Purchasers as a
selling stockholder thereunder.
 
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and accordingly, the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 

 
Very truly yours,
     
[COMPANY COUNSEL]
     
By:
 

 
cc:           [LIST NAMES OF PURCHASERS]

 
 

--------------------------------------------------------------------------------

 


EXHIBIT G to the
SECURITIES PURCHASE AGREEMENT FOR
COLOMBIA CLEAN POWER & FUELS, INC.


FORMS OF OPINIONS OF U.S.  AND COLOMBIAN COUNSEL

 
 

--------------------------------------------------------------------------------

 